DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,8-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Publication 20160084173 to Haughton.
As to claim 1, Haughton discloses a method comprising; providing a power generation system comprising a turbocharged (7) prime mover (1) and a turbogenerator system (3,5a,b,9a,b) driven by a flow of exhaust fluid from the prime mover, the turbogenerator system creating a backpressure on the turbocharged prime mover (Par 0051), comparing a parameter of the power generation system to a threshold value of the parameter; and adjusting the turbogenerator system to vary the backpressure on the turbocharged prime mover to change the parameter to become closer to the threshold value and increase the total power output or fuel efficiency of the power generation system (Par 0057-0059,0061,0066).
As to claim 2, Haughton discloses providing the power generation system further comprises providing a turbogenerator bypass valve between the turbocharged prime mover and the turbogenerator within the flow of exhaust fluid (5b,9b), the turbogenerator bypass valve able to move between a bypass open position and a bypass closed position to alter the volume of exhaust fluid passing through the turbogenerator, and further wherein the step of adjusting the turbogenerator system to vary the backpressure on the turbocharged prime mover comprises moving the bypass valve between the bypass open position and the bypass closed position (Par 0057-0059,0061).
As to claim 3, Haughton discloses moving the bypass valve between the bypass open position and the bypass closed position comprises moving the bypass valve towards the bypass closed position to increase the volume of exhaust fluid passing through the turbogenerator (Par 0057-0059,0061).
As to claim 4, Haughton discloses moving the bypass valve between the bypass open position and the bypass closed position comprises moving the bypass valve towards the bypass open position to decrease the volume of exhaust fluid passing through the turbogenerator (Par 0057-0059,0061).
As to claim 8, Haughton discloses the parameter of the power generation system is a parameter of the turbocharged prime mover (Backpressure on Engine, Par 0051-0059,0061).
As to claim 9, Haughton discloses the parameter of the power generation system is a parameter of said a turbocharger of the turbocharged prime mover (Backpressure/Pressure drop across Turbocharger Par 0051-0059,0061).
As to claim 10, Haughton discloses the parameter of the power generation system is a parameter of the turbogenerator (Speed of Turbogenerator, Par 0051-0059,0061).
As to claim 11, Haughton discloses the parameter is at least one of a temperature or pressure (Backpressure: Par 0051-0059,0061).
As to claim 12, Haughton discloses the threshold value of the parameter is an operating limit of the power generation system (Par 0051-0059,0061; exhaust pressure limit, max current limit, max speed Par 0061).
As to claim 13, Haughton discloses the operating limit is a maximum limit (Par 0066).
As to claim 14, Haughton discloses the operating limit is a minimum limit (Par 0051-0059,0061: Minimum required power output, minimum required speed).
As to claim 15, Haughton discloses the step of comparing the parameter of the power generation system to the threshold value of the parameter is undertaken continuously (Par 0061).
As to claim 16, Haughton discloses the threshold value is pre-determined (preset ideal turbine speed: Par 0066).
As to claim 17, Haughton discloses the threshold value is continuously calculated (Par 0061,0066).
As to claim 18, Haughton discloses adjusting the turbogenerator system to vary the backpressure on the turbocharged prime mover (via bypass and generator torque) to change the parameter (turbine speed) such that it becomes closer to the threshold value comprises adjusting the turbogenerator system to make the measured value equal to the threshold value (Par 0051-0059,0061).
As to claim 19, Haughton discloses the method further comprises ceasing adjustment of the turbogenerator system before the parameter becomes equal to the threshold value (Par 0078-0080; when overspeed is determined adjustment as preset is ceased and overspeed action is taken prior to speed reaching the threshold).
As to claim 20, Haughton discloses A power generation system comprising: a turbocharged prime mover; a turbogenerator system driven by a flow of exhaust fluid from the turbocharged prime mover, the turbogenerator system configured to create a backpressure on the turbocharged prime mover; and an engine controller configured to: compare a parameter of the power generation system to a threshold value of the parameter; and adjust the turbogenerator system to vary the backpressure on the turbocharged prime mover to change the parameter to become closer to the threshold value and increase the total power output or fuel efficiency of the power generation system (as rejected and cited Claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746